Citation Nr: 0001505	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to a nonservice-
connected disability pension.

The Board notes that the veteran's claim was before the Board 
in July 1997.  At that time, it was noted that all 
correspondence sent to the veteran since September 1996 had 
been returned to the RO.  As such, in part because of the 
veteran's request for a hearing before a traveling Member of 
the Board, the Board directed the RO to contact the veteran's 
attorney and request verification of the veteran's contact 
information.  Subsequently, the RO was to schedule the 
veteran for a hearing before a traveling Member of the Board.  
While review of the record indicates that the RO took 
extraordinary steps in its attempt to discover the veteran's 
current address, given that the veteran's attorney had died 
in the interim, the Board cannot but find that the RO failed 
to comply with the Board's remand directives.  Here, the 
record shows that the RO received, in June 1998, VA Form 21-
4138 (Statement in Support of Claim), signed by R.C., 
Attorney at Law, in which it was stated that the individual 
had helped the veteran and his former attorney process the 
veteran's claim.  This assertion is supported by 
documentation contained in the veteran's claims file.  R. C. 
provided a daytime phone number, his address, and his state 
bar number.  The RO never attempted to contact R. C. and ask 
him if he possessed any current contact information as to the 
veteran.  The RO should have, particularly since the record 
showed that R. C. had worked for the veteran's attorney and 
had helped in the veteran's claim.  The RO is advised that 
the Board is obligated by law to ensure that the RO complies 
with its directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Id.

In this instance, however, the Board finds that there are 
several other procedural deficiencies, discussed below, which 
also warrant a REMAND.


REMAND

In addition, the Board notes that the RO, in VA Form 119 
(Report of Contact) , dated in May 1998, referenced the 
veteran's Social Security Administration (SSA) records.  
However, current review of the veteran's claims file reveals 
that the veteran's SSA records are not contained therein.  In 
light of the June 1998 Statement in Support of Claim 
submitted by R. C., in which he indicated that it would be 
beneficial to the veteran's claim for the RO to review and 
consider evidence adduced at the veteran's hearing for SS[I] 
benefits, the Board finds that these records must be obtained 
by the RO and incorporated into the veteran's claims file.  
"When VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the [Board] must seek to obtain those 
records."  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996) 
(quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992)).  Also, the Board cannot but wonder whether the 
veteran's SSA records would provide the RO with current 
contact information as to the veteran.

Further, the Board stresses that the veteran has submitted a 
claim for nonsevice-connected disability pension, a claim 
that is premised, in part, on evaluations assigned to any and 
all disorders the veteran might have.  See 38 C.F.R. 
§ 4.16(a) (1999).  A threshold requirement for such 
disability pension is that if there is only one such 
disability, it must be ratable at 60 percent or more.  Id.  
If there are two or more disabilities, one disability must be 
ratable at 40 percent or more, with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Id.

In this regard, the Board finds that the veteran submitted 
his claim in September 1993, stating that he had a back 
injury, a head injury, and left arm problems.  However, the 
veteran's VA examination (conducted in June 1994) only 
concerned the veteran's head.  No examination was done as to 
the veteran's back and left arm.  Rather, the RO, in its July 
1994 rating decision, relied upon VA outpatient treatment 
records (dated from June 1993 to September 1993) in its 
evaluation of the veteran's other claimed disorders.  
Combined, the RO found the veteran to be 40 percent disabled, 
due to post traumatic encephalopathy and headaches, 
hypermobility and pain of the thoracic spine, and post 
traumatic seizure disorder.  The veteran should have been 
afforded a VA examination that addressed all of the veteran's 
claimed disorders.

Therefore, in light of the above, the issue of entitlement to 
a permanent and total rating for pension purposes will not be 
decided pending a REMAND for the following actions:

1.  The RO should attempt to contact R. 
C., Attorney at Law, at the address and 
phone number listed in the Statement in 
Support of Claim, dated in May 1998.  The 
RO should document such attempts and the 
results of those attempts.

2.  If R.C. provides the RO with 
additional or current contact information 
as to the veteran, the RO should contact 
the veteran and inform him of the status 
of his appeal.  Also, as the veteran 
requested a hearing before a traveling 
Member of the Board, the RO should ask 
the veteran whether he still desires such 
a hearing or any hearing at all, 
including a hearing at the RO before a 
Hearing Officer.

3.  The RO should obtain the veteran's 
SSA records and incorporate them into the 
claims file. Upon receipt of the 
veteran's SSA records, the RO should 
review all of the records, paying 
particular attention to any medical 
evidence submitted.  If these SSA records 
provide additional or current contact 
information as to the veteran, the RO 
should inform the veteran as to the 
status of his appeal and ask whether he 
still desires any hearing procedurally 
allowed him.  The RO should again 
document its attempts to contact the 
veteran.

4.  If the RO is successful in its 
attempts to contact the veteran (and a 
reasonable response time should be 
afforded the veteran), the RO should 
schedule the veteran for a comprehensive 
VA general medical examination, which 
also specifically addresses any back, 
head, and left arm disorders the veteran 
experiences.

The veteran should be advised that 
failure to report for his VA examination, 
as scheduled, might have an adverse 
effect on the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

5.  After all of the above has been 
accomplished, to the greatest extent 
reasonably possible, the RO should 
consider the veteran's claim, in light of 
any additional evidence obtained and 
applicable law and regulation.

If the veteran's claim remains in a 
denied status, he should be provided with 
a supplemental statement of the case, 
which should include a full discussion of 
action taken on the veteran's claim and 
the reasons and bases for such action.  
The applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




